This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1806

                                   Jonathan C. Barnett,
                                         Relator,

                                           vs.

                                Soligent Distribution LLC,
                                       Respondent,
                  Department of Employment and Economic Development,
                                       Respondent.

                                  Filed March 2, 2015
                                        Affirmed
                                      Reyes, Judge

                  Department of Employment and Economic Development
                                  File No. 32670519-3

Jonathan C. Barnett, St. Louis Park, Minnesota (pro se relator)

Soligent Distribution LLC, Rohnert Park, California (respondent employer)

Lee B. Nelson, Minnesota Department of Employment and Economic Development,
St. Paul, Minnesota (for respondent Department)

      Considered and decided by Reyes, Presiding Judge; Worke, Judge; and

Johnson, Judge.
                         UNPUBLISHED OPINION

REYES, Judge

       Relator challenges a final decision of an unemployment law judge (ULJ) affirming

the earlier dismissal of relator’s appeal as untimely. Relator argues that, under the

circumstances, the time allowed to appeal is unreasonable. We affirm.

                                          FACTS

       Relator Jonathan Barnett ended his employment with Soligent Distribution, LLC,

in September 2013 and began receiving unemployment benefits from the Minnesota

Department of Employment and Economic Development (DEED). On July 2, 2014,

DEED issued a determination of ineligibility, concluding that Barnett was ineligible for

unemployment benefits from September 8, 2013 until October 5, 2013, because he

received severance pay in the amount of $4,166.66. The determination was mailed to

Barnett’s home address and clearly stated that it would become final unless an appeal was

filed by July 22, 2014. Barnett maintains that he was not aware of the determination

because he was in Dallas, Texas, attending a 12-week training program for his new

employer. Barnett was further delayed when his father passed away on July 21, requiring

additional travel to Waseca, Minnesota, to be with his family. Barnett did not return

home until July 30, at which time he became aware of the ineligibility determination. 1

Barnett filed an online appeal on August 1, 2014.



1
  In his informal brief submitted to this court, Barnett states that he returned to his home
on August 4, 2014, and filed his appeal on August 7, 2014. These statements are
inconsistent with the record, which indicates that the appeal was filed on August 1, 2014.

                                             2
       The ULJ dismissed Barnett’s claim as untimely because it was not filed within the

20-day statutory time limit. See Minn. Stat. § 268.101, subd. 2(f) (2014). The ULJ

affirmed his dismissal on reconsideration and this certiorari appeal followed.

                                       DECISION

       When reviewing a ULJ’s decision, this court may affirm, or remand for further

proceedings; or it may reverse or modify the decision if the substantial rights of the

relator have been prejudiced because the findings, inferences, conclusion, or decision are

in violation of a constitutional provision, affected by an error of law, or unsupported by

substantial evidence. Minn. Stat. § 268.105, subd. 7(d) (2014). “A determination of . . .

ineligibility is final unless an appeal is filed by the applicant . . . within 20 calendar days

after sending.” Minn. Stat. § 268.101, subd. 2(f) (2014). This statutory time period is

“absolute and unambiguous.” Semanko v. Dep’t of Emp’t Servs., 309 Minn. 425, 430,

244 N.W.2d 663, 666 (1976). “An untimely appeal from a determination must be

dismissed for lack of jurisdiction.” Stassen v. Lone Mountain Truck Leasing, LLC, 814
N.W.2d 25, 29 (Minn. App. 2012). A ULJ’s “decision to dismiss an appeal as untimely

is a question of law, which we review de novo.” Kennedy v. Am. Paper Recycling Corp.,

714 N.W.2d 738, 739 (Minn. App. 2006).

       Barnett does not contest the fact that he failed to file his appeal within the 20-day

deadline. Instead, he argues that the deadline was unreasonable because he was traveling

during the month of July and spending time with his family after his father passed away.2


2
  Barnett also invites this court to consider the merits of DEED’s determination of
ineligibility. But the ULJ did not consider the merits, and this court may not do so on

                                               3
The purpose of chapter 268 is to assist those who are unemployed through no fault of

their own. Minn. Stat. § 268.03, subd. 1 (2014). The chapter is remedial in nature and

must be applied in favor of awarding benefits, and any provision precluding receipt of

benefits must be narrowly construed. Minn. Stat. § 268.031, subd. 2 (2014). However,

this court has repeatedly held that appeal deadlines for unemployment benefits decisions

are absolute and unforgiving and that mitigating circumstances do not create an exception

to the statutory deadline. See, e.g., Rowe v. Dep’t of Emp’t & Econ. Dev., 704 N.W.2d
191, 196 (Minn. App. 2005) (stating that the statutory appeal period “is strictly construed

against the relator”).

       The fact that Barnett was traveling when he received the ineligibility

determination does not excuse him from the statutory deadline. Mitigating

circumstances—even those as unfortunate as losing a family member—do not create an

exception to the statutory deadline. King v. Univ. of Minn., 387 N.W.2d 675, 677 (Minn.

App. 1986) (“[S]tatutes designating the time for appeal from decisions of all levels of

[DEED] should be strictly construed, regardless of mitigating circumstances.”), review

denied (Minn. Aug. 13, 1986). Furthermore, under Minnesota law, “[t]here is no

equitable . . . denial or allowance of unemployment benefits.” Minn. Stat. § 268.069,

subd. 3 (2014). Accordingly, Barnett’s appeal can only be considered untimely. While

there may be unfortunate reasons explaining why Barnett was ten days late in filing his

appeal, Minnesota law simply provides no room for exceptions to the 20-day appeal


appeal. See Eley v. Southshore Invs., Inc., 845 N.W.2d 216, 222 (Minn. App. 2014)
(citing Thiele v. Stich, 425 N.W.2d 580, 582 (Minn. 1988)).

                                             4
deadline. See Smith v. Masterson Pers., Inc., 483 N.W.2d 111, 112 (Minn. App. 1992)

(“We have repeatedly held there are no extensions or exceptions to the . . . appeal

period.”).

       Affirmed.




                                             5